FILED 

                                                                          MARCH 13, 2014 

                                                                    In the Office of the Clerk of Court 

                                                                   WA State Court of Appeals, Division III 





                IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                                   DIVISION THREE 


    STATE OF WASHINGTON,                          )         No. 31224-1-111
                                                  )
                          Respondent,             )
                                                  )
                   v.                             )


I
                                                  )
    EULOGIO CASTRO ROMERO,                        )        UNPUBLISHED OPINION
                                                  )
                          Appellant.              )

J          Brown, J.-Eulogio Castro Romero appeals his convictions for possessing
I   methamphetamine and possessing a firearm without an alien firearm license. He
I
    contends the trial court erred in admitting his custodial interrogation statements to a

    federal immigration agent and insufficient evidence supports his conviction for

    possessing a firearm without an alien firearm license. We affirm.

                                              FACTS

           Law enforcement executed a search warrant at Mr. Romero's residence on July

    15,2012 around 10:30 p.m. Moses Lake Police Officer Raymond Bernard read Mr.

    Romero his Miranda1 rights from a department issued card. Mr. Romero responded that

    he understood and gave statements. The search results partly included

    methamphetamine on Mr. Romero's bedside table and a firearm under his mattress.



           1   Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
No. 31224-1-111
State v. Romero

The next day, around 10 to 18 hours later, United States Immigration and Customs

Enforcement Agent Jaime Waite took additional statements from Mr. Romero while he

was in jail without giving fresh Miranda warnings. The trial court admitted these

statements at trial after denying Mr. Romero's CrR 3.5 motion to suppress them. A jury

found him guilty as charged of possessing methamphetamine and possessing a firearm

without an alien firearm license. He appealed.

                                        ANALYSIS

                                  A. Miranda Warnings

       The issue is whether the trial court erred in admitting Mr. Romero's custodial

interrogation statements to Agent Waite. Mr. Romero solely contends his statements

are inadmissible because Agent Waite obtained them without giving fresh Miranda

warnings. We review the adequacy of Miranda warnings de novo. State v. Campos-

Cerna, 154 Wash. App. 702, 708, 226 P.3d 185 (2010). We review CrR 3.5 factual

findings for substantial evidence. State v. Broadaway, 133 Wash. 2d 118, 131,942 P.2d

363 (1997). Substantial evidence supports a factual finding if "a sufficient quantity of

evidence [exists] in the record to persuade a fair-minded, rational person of the truth of

the finding." State v. Hill, 123 Wn.2d 641,644,870 P.2d 313 (1994).

      Generally, in addition to due process protections against use of coerced

statements, the State may not admit as trial evidence any statements a suspect makes

during custodial interrogation unless it proves, by a preponderance of evidence, the

suspect received fully effective Miranda warnings and knowingly, intelligently, and




                                            2

No. 31224-1-111
State v. Romero

voluntarily waived his or her Miranda rights before making the statements. 2 Miranda v.

Arizona, 384 U.S. 436, 478-79,86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966); Colorado v.

Connelly, 479 U.S. 157, 168, 107 S. Ct. 515, 93 L. Ed. 2d 473 (1986). Mr. Romero

does not invoke due process protections here. The State does not dispute that his

conversation with Agent Waite constituted custodial interrogation. 3

       "[C]ourts have generally rejected a per se rule as to when a suspect must be

readvised of his rights after the passage of time or a change in questioners." United

States v. Andaverde, 64 F.3d 1305, 1312 (1995) (citing Wyrick v. Fields, 459 U.S. 42,

49,103 S. Ct. 394, 74 L. Ed. 2d 214 (1982». Instead, courts evaluate the totality of the

circumstances in determining whether law enforcement needed to give the suspect

fresh Miranda warnings. See, e.g., United States v. Rodriguez-Preciado, 399 F .3d

1118, 1128-30 (9th. Cir. 2005) (holding Miranda warnings were still effective after 16

hours); Guam v. Dela Pena, 72 F.3d 767,769-70 (9th Cir. 1995) (holding Miranda

warnings were still effective after 15 hours); Puplampu v. United States, 422 F.2d 870,

870 (9th Cir. 1970) (holding Miranda warnings were still effective after two days);

Maguire v. United States, 396 F.2d 327,331 (9th Cir. 1968) (holding Miranda warnings



      2    At a minimum, Miranda warnings must inform a suspect "that he has the right
to remain silent, that anything he says can be used against him in a court of law, that he
has the right to the presence of an attorney, and that if he cannot afford an attorney one
will be appointed for him." 384 U.S. at 479.
        3 A suspect is in custody when law enforcement formally arrests the suspect or
similarly restrains his or her freedom so that a reasonable person under the
circumstances would not feel free to terminate the encounter and leave. Thompson v.
Keohane, 516 U.S. 99,112, 116 S. Ct. 457,133 L. Ed. 2d 383 (1995). A suspect is
subject to interrogation when law enforcement expressly questions the suspect or
initiates some functional equivalent, including words or conduct that law enforcement

                                            3

No. 31224-1-111
State v. Romero

were still effective after three days); State v. Blanchey, 75 Wash. 2d 926, 931, 454 P.2d
841 (1969) (holding Miranda warnings were still effective after four days).

       Considering these judicial opinions, we conclude the original Miranda warnings

were still effective 10 to 18 hours later, when Mr. Romero made his custodial

interrogation statements to Agent Waite. A sufficient quantity of evidence exists in the

record to persuade a fair-minded, rational person that Mr. Romero received fully

effective Miranda warnings and knowingly, intelligently, and voluntarily waived his

Miranda rights before making his statements. Substantial evidence supports the CrR

3.5 factual findings. The trial court did not err in admitting Mr. Romero's custodial

interrogation statements to Agent Waite.

                                  B. Evidence Sufficiency

       The issue is whether sufficient evidence supports Mr. Romero's conviction for

possessing a firearm without an alien firearm license. He contends the State did not

prove he lacked the license.

       The State must prove all essential elements of a charged crime beyond a

reasonable doubt. In   re Winship, 397 U.S. 358, 364, 90 S. Ct. 1068,25 L. Ed. 2d 368
(1970). Evidence is sufficient to support a guilty finding if '''after viewing the evidence in

the light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.'" State v. Green, 94 Wn.2d

216,221,616 P.2d 628 (1980) (emphasis omitted) (quoting Jackson v. Virginia, 443
U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979». An evidence sufficiency


should know are reasonably likely to elicit his or her incriminating response. Rhode

                                              4
No. 31224-1-111
State v. Romero

challenge "admits the truth of the State's evidence and all inferences that reasonably

can be drawn therefrom." State v. Salinas, 119 Wn.2d 192,201,829 P.2d 1068 (1992).

We defer to the jury's assessment of witness credibility and evidence weight. State    v.
CafVer, 113 Wash. 2d 591, 604, 781 P.2d 1308,789 P.2d 306 (1989).

       A person is guilty of possessing a firearm without an alien firearm license if the

person "carr[ies] or possess[es] any firearm," is not "a lawful permanent resident," and

has not "obtained a valid alien firearm license." RCW 9.41.171. To apply for an alien

firearm license, a person must provide "a copy of the applicant's passport and visa

showing the applicant is in the country legally." RCW 9.41.173(4). Because Mr.

Romero admitted he lacked any "papers" authorizing him to be in the country, a rational

jury could reasonably infer he could not provide a copy of his passport and visa showing

he was in the country legally. Report of Proceedings at 136. It was impossible for him

to have obtained a valid alien firearm license because his immigration status

categorically prohibited him from doing so. Therefore, the State produced sufficient

evidence for the jury to find he lacked the license. In sum, sufficient evidence supports

Mr. Romero's conviction for possessing a firearm without an alien firearm license.

      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the




Island v. Innis, 446 U.S. 291, 300-01, 100 S. Ct. 1682,64 L. Ed. 2d 297 (1980).

                                             5
1
t
t
!
~   No. 31224-1-111
    State v. Romero

j   Washington Appellate Reports, but it will be filed for public record pursuant to RCW

    2.06.040.


                                                          Brown, J.

    WE CONCUR: 





     orsrno.C.J.




                                               6